Morrill, C. J.
The plaintiff sued Allen and his sureties as assessor and collector, claiming a judgment for fifteen thousand dollars, based upon the account current of Allen and the comptroller of public accounts of the State, as furnished by the comptroller.
Defendants pleaded payments and discounts, etc. The judgment rendered was as follows, viz:
“ How, on this the 27th day of May, A.D. 1869, came on this cause to be tried, the State of Texas by her district attorney, and the defendants, Geo. Allen, John Fawcett, 0. W. Ship and George Warren, by their attorneys; and by agreement of parties, it is considered, adjudged and decreed by the court that the State of Texas do have and recover of and from the defendants, Geo. Allen, John Fawcett, 0. W. Ship and Geo. Warren, the sum of five hundred dollars and all costs of suit, for which execution may issue.”
The Attorney General has brought the cause to this court by error, and assigns as error—first, that the judgment was *275rendered by agreement, when no person had authority to make any agreement on the part of the State in the premises.
Art. 192 provides “that no admission made by the district attorney in any suit or action in which the State is a party, shall operate to prejudice the interest of the State.”
The account as rendered by the comptroller of public accounts, and which was placed in the hands of the district attorney for suit, amounted, as above stated, to fifteen thous- and dollars. This account was prima facie correct, and no testimony was required to substantiate the correctness of it. (Art. 3707.)
It might, therefore, be regarded as proven before the court that the defendants were indebted to the State in said sum; and had the district attorney not consented to a judgment of five hundred dollars, as matters stood when this agreement was made, the State would have recovered three times this amount.
The propriety of the statute is as well illustrated and substantiated by this transaction as by the one historically known as the cause of it.
A district attorney, as well as every other officer or agent of the State, has certain prescribed duties to perform. He is an agent or attorney having a special and limited, and not a general power. The several acts of the Legislature comprise his duties, and designate what he can do, as well as the method of so doing, and also what he is not permitted to do. An attorney-at-law is supposed to have an equivalent to a general power of attorney, to do whatever his principal could do in a case pending in court. Whatever, therefore, is done by an attorney, in the legal discharge of His duties, is the act of his principal, and is binding. But a district attorney has no such general power ; his powers are limited. When the comptroller of public accounts has officially decided that an assessor and collector has been remiss in his duties, and has furnished the district attorney with an account of his indebtedness, with directions to institute suit thereon, the district attorney *276has no power to compromise with the debtor, either before suit is brought, during the pendency of it, or after judgment.
As every citizen is charged with a knowledge of the public acts of the Legislature, the defendant is charged with a knowledge of the fact that the district attorney had no right to-settle the account otherwise than according to the official statement of the comptroller, and that the agreement made, whereby the comptroller’s account was ignored, was illegal.
Judgment is reversed, and cause remanded.
Reversed and remanded.